                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SAMUEL DAVID LIZER,                              Case No.17-cv-06780-JSC
                                                       Plaintiff,
                                   8
                                                                                            ORDER RE: CROSS-MOTIONS FOR
                                                v.                                          SUMMARY JUDGMENT
                                   9

                                  10       NANCY A. BERRYHILL,                              Re: Dkt. Nos. 18, 25
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Samuel David Lizar filed applications for Title II disabled adult child disability

                                  14   benefits and for Title XVI supplemental social security benefits based on the medical impairments

                                  15   of anxiety, Asperger’s syndrome, obsessive compulsive disorder, and depression. (Administrative

                                  16   Record (“AR”) 216 & 225.) Pursuant to 42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial

                                  17   review of the final decision by the Commissioner of Social Security (“Commissioner” or

                                  18   “Defendant”) granting in part and denying in part his benefits claim. The parties’ cross-motions

                                  19   for summary judgment are now pending before the Court.1 (Dkt. Nos. 18 & 25.) Because the

                                  20   Administrative Law Judge’s decision that Plaintiff was not disabled prior to November 23, 2010,

                                  21   but was disabled as of September 12, 2013, was arbitrary and not supported by substantial

                                  22   evidence, the Court GRANTS Plaintiff’s motion, DENIES Defendant’s cross-motion, and

                                  23   REMANDS for an award of benefits.

                                  24                                          LEGAL STANDARD

                                  25           To qualify for Title II disabled adult child benefits disability onset must be established

                                  26   prior to age 22. 42 U.S.C. § 402(d). A claimant is considered “disabled” under the Social

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 11 & 12.)
                                   1   Security Act if she meets two requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d

                                   2   1094, 1098 (9th Cir. 1999). First, the claimant must demonstrate “an inability to engage in any

                                   3   substantial gainful activity by reason of any medically determinable physical or mental

                                   4   impairment which can be expected to result in death or which has lasted or can be expected to last

                                   5   for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Second, the

                                   6   impairment or impairments must be severe enough that she is unable to do her previous work and

                                   7   cannot, based on her age, education, and work experience “engage in any other kind of substantial

                                   8   gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

                                   9          To determine whether a claimant is disabled, an Administrative Law Judge (“ALJ”) is

                                  10   required to employ a five-step sequential analysis, examining: “(1) whether the claimant is ‘doing

                                  11   substantial gainful activity’; (2) whether the claimant has a ‘severe medically determinable

                                  12   physical or mental impairment’ or combination of impairments that has lasted for more than 12
Northern District of California
 United States District Court




                                  13   months; (3) whether the impairment ‘meets or equals’ one of the listings in the regulations; (4)

                                  14   whether, given the claimant’s ‘residual functional capacity,’ the claimant can still do his or her

                                  15   ‘past relevant work’; and (5) whether the claimant ‘can make an adjustment to other work.’”

                                  16   Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a),

                                  17   416.920(a) ).

                                  18          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  19   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  20   2005) (internal quotation marks and citation omitted). As explained by the Ninth Circuit,

                                  21   “[s]ubstantial evidence means such relevant evidence as a reasonable mind might accept as

                                  22   adequate to support a conclusion.” Id. (internal quotation marks and citation omitted). “Where

                                  23   evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

                                  24   must be upheld.” Id. In other words, if the record “can reasonably support either affirming or

                                  25   reversing, the reviewing court may not substitute its judgment for that of the Commissioner.”

                                  26   Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014) (internal quotation marks and

                                  27   citation omitted). However, “a decision supported by substantial evidence will still be set aside if

                                  28   the ALJ did not apply proper legal standards.” Id.
                                                                                         2
                                   1          A court “must consider the entire record as a whole, weighing both the evidence that

                                   2   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm

                                   3   simply by isolating a specific quantum of supporting evidence.” Trevizo v. Berryhill, 871 F.3d

                                   4   664, 675 (9th Cir. 2017).

                                   5                                       PROCEDURAL HISTORY

                                   6          In August 2013, Plaintiff filed an application for disabled adult child insurance benefits.

                                   7   (AR 226.) A month later, he filed an application for supplemental security income. (AR 216.) In

                                   8   both applications, he listed his disability onset date as November 23, 1988—his date of birth. (AR

                                   9   216, 226.) His applications were denied initially and on reconsideration. (AR 21.) Plaintiff then

                                  10   filed a request for a hearing before an ALJ. (Id.) On May 9, 2016, a hearing was held before ALJ

                                  11   Daniel Heely in Stockton, California during which both Plaintiff, his sister, and Vocational Expert

                                  12   Joy Yoshioka testified. (AR 45.) Plaintiff was represented by the same counsel as he is
Northern District of California
 United States District Court




                                  13   represented by here. (Id.) On June 9, 2016, the ALJ issued a “fully favorable” decision granting

                                  14   his application for supplemental security income and finding that he was disabled as of September

                                  15   12, 2013, the date he filed his application for supplemental security income. (Dkt. No. 31.) When

                                  16   Plaintiff’s counsel raised the issue of Plaintiff’s application for disabled adult child insurance

                                  17   benefits which was also pending, the ALJ issued a new “partially favorable decision” on July 12,

                                  18   2016 which denied his application for disabled adult child insurance benefits, but again granted his

                                  19   application for supplemental security income. (AR 17.) The Appeals Council later denied

                                  20   Plaintiff’s request for review and this appeal followed. (AR 1; Dkt. No. 1.)

                                  21                                               DISCUSSION

                                  22   A.      The ALJ’s Decision is Arbitrary

                                  23          The sole issue raised in Plaintiff’s appeal is his disability onset date. While both Plaintiff’s

                                  24   applications for benefits list his disability onset date as his date of birth, the ALJ found that

                                  25   although he was disabled at the age of 23, he was not disabled before that date. According to the

                                  26   ALJ, “[t]he evidence failed to establish significant functional limitations prior to November 23,

                                  27   2010, the claimant’s 22nd birthday, but did establish he was disabled as of September 12, 2013,

                                  28   the date the application for supplemental security income was filed.” (AR 21.) The ALJ based his
                                                                                           3
                                   1   non-disability finding on Plaintiff’s “absence of regular treatment” prior to 2010 and

                                   2   “improvement in 2005 and 2010.” (AR 25.) The ALJ’s decision is not supported by substantial

                                   3   evidence.

                                   4          First, and most strikingly, the ALJ relied on the same evidence for the finding of disability

                                   5   as he did for the finding of non-disability. In particular, the ALJ relied upon a November 25, 2013

                                   6   report from Plaintiff’s treating psychologist, Dr. Janice DeCovnick, whose relationship with

                                   7   Plaintiff began in 2000 (when he was 12 years old) to find that Plaintiff could not manage gainful

                                   8   employment on a regular and continuing basis due to his “anxiety, somatization, autism spectrum

                                   9   disorder, OCD, depression, social phobia, and need for constant supervision.” (AR 27, 29 (citing

                                  10   Exhibit 4F 1-9 (AR 551-558).) In reaching this conclusion, the ALJ discussed at length Dr.

                                  11   DeCovnick’s findings that:

                                  12               •   Plaintiff had had “anxiety, thinking [] and learning problems since 1st grade, social
Northern District of California
 United States District Court




                                                       isolation in the 4th and 5th grade, and severe emotional difficulties since age 11, all
                                  13                   leading to a breakdown in middle school.” (AR 26.)
                                  14               •   In 2000, Plaintiff suffered “major depression with psychotic features and obsessive
                                                       compulsive disorder with extreme difficulty concentrating, anxiety, frustration,
                                  15                   belligerence, and fidgetiness.” (Id.)
                                  16               •   In 2005, he had problems with conceptional reasoning, spatial planning and
                                                       reasoning, fluency of thought, deductive reasoning, problem solving, cognitive
                                  17                   processing speed, and integrating information. (AR 26-27.)
                                  18               •   He continued to have “severe anxiety about working and extreme difficulty
                                                       socializing with others.” (AR 27.)
                                  19
                                                   •   Plaintiff’s diagnosis of Asperger’s disorder, social phobia, obsessive compulsive
                                  20                   disorder, and recurrent and severe major depressive disorder. (Id.)

                                  21               •   “Plaintiff had poor ability to perform complex instructions, maintain attention and
                                                       concentration, perform activities within a schedule and maintain regular attendance,
                                  22                   complete a normal workday or workweek without interruptions from
                                                       psychologically bases [sic] symptoms, interact with others, and respond
                                  23                   appropriately to changes in the work setting.” (Id.)
                                  24
                                       The ALJ, however, ignored all this evidence when it came to the portion of his decision finding
                                  25
                                       that Plaintiff was not disabled prior to 2010—although much of this evidence concerns the pre-
                                  26
                                       2010 time-period. Instead, the ALJ cited to the attachments to Dr. DeCovnick’s 2013 report
                                  27
                                       which include an evaluation prepared following Dr. DeCovnick’s examinations of Plaintiff on
                                  28
                                                                                          4
                                   1   October 14, 21, and November 11, 2005. (AR 24-25 (citing Exhibit 4F 9, 12, 14, 15, 20 (AR 551-

                                   2   576)).) Dr. DeCovnick’s 2013 report attached these earlier evaluations because they “are highly

                                   3   relevant to this case” noting that “Mr. Lizer has been suffering severe emotional difficulties since

                                   4   he was 11 years old.” (AR 551.) The ALJ then culled one line out of Dr. DeCovnick’s 12-page

                                   5   2005 evaluation to support his conclusion that as of 2005 Plaintiff was “less anxious, and less

                                   6   depressed than previously.” (AR 25 (citing 4F 12 (AR 562).) However, in doing so, the ALJ

                                   7   ignored the numerous issues identified in this same 2005 evaluation: “Sam has extensive

                                   8   difficulties with problem solving” (AR 566); “Sam scored on the low end of the low average

                                   9   range for several verbal executive functions” (AR 567); “Sam’s cognitive fluency scores were all

                                  10   below average to very poor” (Id.); “slow motor speed, which was in the very low to deficient

                                  11   range” (Id.); “very poor accuracy” (AR 568); “he cannot apply what he has learned one day to the

                                  12   next day’s problems” (Id.); and “difficulties with conceptual thinking” (AR 569).
Northern District of California
 United States District Court




                                  13          The ALJ erred in relying only on the evidence which supports his disability determination,

                                  14   while ignoring the medical evidence which contradicts it. See Holohan v. Massanari, 246 F.3d

                                  15   1195, 1207 (9th Cir. 2001) (concluding that the ALJ’s basis for rejecting the treating physician’s

                                  16   medical opinion was not supported by substantial evidence because the ALJ “selectively relied on

                                  17   some entries ... and ignored the many others that indicated continued, severe impairment”);

                                  18   Williams v. Colvin, No. ED CV 14–2146–PLA, 2015 WL 4507174, at *6 (C.D. Cal. July 23,

                                  19   2015) (“An ALJ may not cherry-pick evidence to support the conclusion that a claimant is not

                                  20   disabled, but must consider the evidence as a whole in making a reasoned disability

                                  21   determination.”).

                                  22          Second, although the ALJ fully credited and gave substantial weight to Dr. DeCovnick’s

                                  23   opinion, the ALJ ignored Dr. DeCovnick’s finding in his 2013 report regarding Plaintiff’s status in

                                  24   2010 and earlier. (AR 27.) In particular, Dr. DeCovnick noted that following Plaintiff’s

                                  25   graduation from high school, “he took a two year break from school, during which time he was

                                  26   ‘just hanging out at home.’” (AR 552.) Further, while Plaintiff attended community college for a

                                  27   year in 2009-2010, he was unable to afford to attend school beyond that year, and the plan was for

                                  28   Plaintiff to get a job in 2010, but he “had and continues to the present day to have severe and
                                                                                         5
                                   1   extreme anxieties about entering the work world. He is too frightened to fill out job applications

                                   2   and interview for jobs.” (AR 552-53.) Indeed, Dr. DeCovnick noted that Plaintiff’s therapist

                                   3   “worked with him diligently to get him ready for the work world over the past three years but to

                                   4   no avail.” (Id.) The ALJ, however, did not mention any of this in his opinion. Rather, the ALJ

                                   5   found that Plaintiff had showed “improvement in 2005 and 2010” such that “the evidence does not

                                   6   support even mild limitation in activities of daily living, social functioning, or concentration,

                                   7   persistence, or pace and does not establish he suffered any episodes of decompensation”—during

                                   8   the same period that Dr. DeCovnick reported that Plaintiff was unable to work and suffering from

                                   9   extreme anxiety. (AR 25.) The ALJ’s findings in this regard are illogical, unsupported by the

                                  10   record, and contrary to the opinion of Plaintiff’s treating physician whose opinion the ALJ fully

                                  11   credited. “Although the ALJ’s analysis need not be extensive, the ALJ must provide some

                                  12   reasoning in order for us to meaningfully determine whether the ALJ’s conclusions were
Northern District of California
 United States District Court




                                  13   supported by substantial evidence.” Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015);

                                  14   Holohan, 246 F.3d at 1202 (“An ALJ may reject the uncontradicted medical opinion of a treating

                                  15   physician only for ‘clear and convincing’ reasons supported by substantial evidence in the

                                  16   record.”).

                                  17          Finally, the ALJ cites to two “Progress Notes” in support of his conclusion that in

                                  18   September 2010, Plaintiff had no depression, anxiety, sleep problems, or issues with low energy.

                                  19   (AR 25 (citing 2F 26, 31, 32).) However, these “Progress Notes” appear to be check-box forms

                                  20   which Plaintiff completed when visiting his primary care physician during an unspecified period

                                  21   of time. (AR 457-545.) Further, the notes are inconsistent with respect to Plaintiff’s responses; for

                                  22   example, while some indicate that he does not have weakness, fatigue or low energy level, others

                                  23   indicate that he does. (Compare AR 487-88 with AR 501.) And the same record which the ALJ

                                  24   relies upon to find that Plaintiff did not have sleep problems or low energy indicates that Plaintiff

                                  25   does have anxiety.2 (AR 487-89.) The ALJ cannot “manufacture[] a conflict by identifying two

                                  26
                                       2
                                  27     While the word anxiety appears to have been cut-off from the attached print-out, from a review
                                       of the other medical records it is apparent that the three psychology questions on each check-box
                                  28   form are depression, anxiety, and sleep disturbances. (Compare AR 471 with AR 489.) The
                                       record at issue reflects Plaintiff’s answers with respect to “depression” and “sleep disturbances.”
                                                                                           6
                                   1   or three reports of improvement” in Plaintiff’s condition and ignore any countervailing evidence.

                                   2   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014); see also Blakes v. Barnhart, 331 F.3d

                                   3   565, 569 (7th Cir. 2003) (“We require the ALJ to build an accurate and logical bridge from the

                                   4   evidence to her conclusions so that we may afford the claimant meaningful review of the SSA’s

                                   5   ultimate findings.”).

                                   6          In sum, no evidence—let alone substantial evidence—supports the ALJ’s arbitrary

                                   7   decision that Plaintiff’s disability onset date was not his birth as he indicated, or the age of 12

                                   8   when he first began seeing his treating psychologist for “severe emotional difficulties,” or any date

                                   9   prior to 2013 when he applied for supplemental security income, but was instead, sometime after

                                  10   2010—a date which was only meaningful because it prohibited Plaintiff from being eligible for

                                  11   disabled adult child benefits.

                                  12   B.      Remand
Northern District of California
 United States District Court




                                  13          Plaintiff asks the Court to remand for immediate benefits under the credit-as-true rule.

                                  14   Generally, when the Court reverses an ALJ’s decision, “the proper course, except in rare

                                  15   circumstances, is to remand to the agency for additional investigation or explanation.” Benecke v.

                                  16   Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). However, a court may remand for an immediate

                                  17   award of benefits where “(1) the record has been fully developed and further administrative

                                  18   proceedings would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient

                                  19   reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3) if the

                                  20   improperly discredited evidence were credited as true, the ALJ would be required to find the

                                  21   claimant disabled on remand.” Garrison, 759 F.3d at 1020. Each part of this three-part standard

                                  22   must be satisfied for the court to remand for an award of benefits, id., and “[i]t is the ‘unusual

                                  23   case’ that meets this standard.” Williams v. Colvin, No. 12-cv-6179-YGR, 2014 WL 957025, at

                                  24   *14 (N.D. Cal. Mar. 6, 2014) (quoting Benecke, 379 F.3d at 595); Leon v. Berryhill, 880 F.3d

                                  25   1041, 1045 (9th Cir. 2017) (“where [...] an ALJ makes a legal error, but the record is uncertain and

                                  26   ambiguous, the proper approach is to remand the case to the agency”) (citing Treichler v. Comm'r

                                  27

                                  28
                                       The field for the query to which Plaintiff responded “yes” would therefore be “anxiety.”
                                                                                         7
                                   1   of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014)). It is only “rare circumstances that result

                                   2   in a direct award of benefits” and “only when the record clearly contradicted an ALJ’s conclusory

                                   3   findings and no substantial evidence within the record supported the reasons provided by the ALJ

                                   4   for denial of benefits.” Leon, 880 F.3d at 1047.

                                   5          Such rare circumstances exist here. As to the first prong, the record is fully developed. The

                                   6   ALJ relied on the same evidence to find that Plaintiff was disabled as of 2013, to find that he was

                                   7   not disabled as of 2010. The second and third prongs of the credit-as-true standard are also

                                   8   satisfied. The ALJ failed to provide legally sufficient reasons his non-disability decision. This

                                   9   evidence, if taken as true, demonstrates that Plaintiff has been disabled at least since the age of 11,

                                  10   and thus is entitled to both disabled adult child benefits and supplemental security benefits. See

                                  11   Garrison, 759 F.3d at, 1022 n.28; Brown-Hunter, 806 F.3d at 495 (“The touchstone for an award

                                  12   of benefits is the existence of a disability, not the agency’s legal error.”). The Commissioner
Northern District of California
 United States District Court




                                  13   insists that remand for an award of benefits is improper because the “there is no question that

                                  14   Plaintiff’s childhood disability improved over time.” (Dkt. No. 25: at 8:18.) The Commissioner

                                  15   offers no evidentiary support for this statement—because there is none. Indeed, the ALJ offered no

                                  16   explanation for his decision that although Plaintiff was disabled as a child, he was not disabled

                                  17   shortly before his 22nd birthday, but was disabled again after his 24th birthday. Nor does the

                                  18   record reflect any such evidence. “[T]he credit-as-true rule foreclose[s] the argument that a

                                  19   remand for the purpose of allowing the ALJ to have a mulligan qualifies as a remand for a useful

                                  20   purpose under the first part of credit-as-true analysis.” See Garrison, 759 F.3d at 1021 (citing

                                  21   Benecke, 379 F.3d at 595) (“Allowing the Commissioner to decide the issue again would create an

                                  22   unfair ‘heads we win; tails, let’s play again’ system of disability benefits adjudication.”) In sum,

                                  23   there is no serious doubt based on the Court’s evaluation of the record as a whole that Plaintiff

                                  24   was and is disabled within the meaning of the Social Security Act.

                                  25          The Court is particularly disheartened by the arbitrariness of the ALJ’s decision here and

                                  26   the absence of any subsequent exercise of discretion upon review by either the Appeals Council or

                                  27   the Agency to acknowledge that there is no basis for the ALJ’s decision—despite the vigorous

                                  28   efforts of Plaintiff’s counsel. As a result, two and a half years have passed since the ALJ’s
                                                                                          8
                                   1   decision during which time Plaintiff has been denied benefits to which he would otherwise be

                                   2   entitled.

                                   3                                           CONCLUSION

                                   4           For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Summary

                                   5   Judgment (Dkt. No. 18) and DENIES Defendant’s Cross-Motion for Summary Judgment (Dkt.

                                   6   No. 25). The Court VACATES the ALJ’s final decision and REMANDS for an award of disabled

                                   7   adult child benefits.

                                   8

                                   9           IT IS SO ORDERED.

                                  10   Dated: February 6, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                 JACQUELINE SCOTT CORLEY
                                  13                                                             United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      9
